Motion by the appellant for reargument and reconsideration of an appeal from a judgment of the County Court, Nassau County, rendered December 8, 1989, which was determined by decision and order of this court dated November 18,1991 [177 AD2d 656].
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is,
Ordered that the motion is granted, and upon reargument and reconsideration, the decision and order of this court dated November 18, 1991, is recalled and vacated, and the following decision and order is substituted therefor.
Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered December 8, 1989, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that judgment is modified, on the law, by deleting therefrom the provision directing the defendant to make restitution in the amount of $1,220 plus a 5% surcharge; as so modified, the judgment is affirmed.
On November 8, 1989, the defendant pleaded guilty to criminal sale of a controlled substance in the second degree, in exchange for a promised sentence of an indeterminate term of five years to life imprisonment. On December 8, 1989, the promised sentence was imposed, but the defendant was further ordered to make restitution of unrecovered so-called "buy money” in the amount of $1,220, plus a 5% surcharge. It was improper for the court to order the defendant to pay restitution for the moneys expended in apprehending him (see, People v Rowe, 152 AD2d 907, affd 75 NY2d 948; People v Aparicio, 175 AD2d 807; People v Williams, 175 AD2d 298). Bracken, J. P., Eiber, Balletta and Ritter, JJ., concur.